DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-15 are allowable over the prior art because Claim 1 sets forth at least one LED filament extending over a length, an encapsulant at least partially enclosing the plurality of LEDs, wherein the encapsulant comprises a luminescent material wherein at least one of the thickness of the encapsulant and the concentration of the luminescent material in the encapsulant increases or decreases over at least a length of the LED .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al is cited of interest for showing in Figure 1B, an array of light emitting diodes 120 and 130 with a varying concentration of luminescent material 150.  Ratcliffe is cited of interest for discussing the relationship of luminescent material and color temperature of emitted light (see para. 0049).  Tischler et al is cited of interest for showing varying the concentration of phosphor particles within a layer covering an LED (see Fig. 6A, col. 22, lines 18-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875